Citation Nr: 1332628	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from November 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  

In November 2008, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In March 2010, the Board remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

This case must be remanded for further development.  

The appellant contends that he has bilateral hearing loss and tinnitus based on service incurrence.  He maintains that he was exposed to jet engines and gun fire while serving in the U.S. Navy aboard Naval ships.  

The Board previously remanded the claims in March 2010 to obtain pertinent outstanding medical records.  Some medical records were obtained and reviewed in connection with the claim; however, in August 2010, records from Washington 

University Hospital were received from that facility and associated with the claims folder after the claims were reviewed and a supplemental statement of the case (SSOC) was issued.  Those records were specifically related to his hearing loss and tinnitus, but were not reviewed in connection with the case.  These records were first sent to the RO in connection with the March 2010 remand and no waiver of consideration was accompanied by this evidence.  See 38 C.F.R. §  20.1304(c) (2013).  

Additionally, the July 2010 SSOC indicated, in pertinent part, that VA treatment records dated April 8, 2010 showed a diagnosis of bilateral moderately severe sensorineural hearing loss with fair speech recognition.  The condition was found not to be related to the appellant's military service.  Unfortunately, there is no VA medical evidence of that date indicating those findings associated with the claims folder or Virtual VA.  Those records should be obtained and associated with the claims folder.  

Further, the appellant testified at his November 2008 videoconference hearing that he served on the flight line in Virginia Beach, Virginia, on a ship where he was provided hearing protection.  He also related that he served on naval ships in Panama and Cuba on "shakedown" cruises where large guns were fired to test them and determine their accuracy.  He testified that hearing protection was not provided during this aspect of his service.  He also indicated that he had tinnitus since service as a result of his noise exposure in service on an intermittent basis, and his medical evidence showed that he had tinnitus on a constant basis for 18 years.  He also testified that he did not begin hunting until he was age 15, and he did not hunt often.  He also testified that as an adult, he only went deer hunting occasionally, shot the rifle only 3 to 4 times, and slept most of the time.  On his August 2007 VA examination, it was noted by the VA examiner that the appellant's hearing loss was more likely related to gunfire noise than to steady state noise exposure.  As such, it is important to note that the examiner did not address the gunfire exposure in service as a result of firing guns during the "shakedown" cruises.  Therefore, a thorough and contemporaneous medical examination must be provided, so that the evaluation of the claimed disability will be a fully informed one.  Green v. 

Derwinski, 1 Vet. App. 121, 124 (1991).  If the findings on an examination do not contain sufficient detail, it is incumbent the rating board return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment reports to the present, related to the appellant's hearing loss and tinnitus, specifically the specific April 8, 2010 treatment report, and associate those records with the claims folder.  

2.  Following completion of the above, schedule the appellant for a VA audiology examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current bilateral hearing loss and tinnitus he may have.  All indicated testing and studies should be made.  

The examiner is then requested to indicate whether it is at least as likely as not (50 percent probability or greater) that the appellant's bilateral hearing loss and/or tinnitus is etiologically related to service, especially any acoustic trauma sustained during service, and specifically taking into consideration his employment working on the flight line and on ships firing guns on "shakedown" cruises with no hearing protection.  The examiner should also take into consideration his service treatment records, including a December 1965 audiology examination, his videoconference hearing testimony of no hunting prior to age 15, statements from his spouse, daughter, and especially his ex-wife regarding his hearing loss, and additional private medical treatment records received in 

August 2010 from Washington University Hospital and not previously considered prior to the July 2010 SSOC issuance.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of all the evidence.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

